Citation Nr: 0603297	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  94-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for a back 
disability and an acquired psychiatric disorder, to include 
PTSD. 

Pursuant to the discussion below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

A July 2004 Board of Veterans' Appeals (the Board) decision 
denied entitlement to service connection for a back 
disability and an acquired psychiatric disorder, to include 
PTSD.  In September 2005, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") issued an 
order, based on a joint motion for remand that vacated the 
July 2004 Board decision.  The Court concurred with the 
appellant that the VA had failed to fully comply with 
38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) regarding VA's 
duty to assist the veteran in developing evidence necessary 
to substantiate his claims.  The Court also found fault with 
VA's failing to adhere to the evidentiary development 
instructions issued by the Board in a May 1997 remand.  
Specifically, the Court determined that the RO failed to 
request the National Personnel Records Center (NPRC) to 
conduct a search for any additional service medical records 
pertaining to the veteran's alleged back treatment and 
psychiatric treatment during active duty, and to thereafter 
for the NPRC to state in writing whether it had searched all 
applicable secondary sources for such records.  Therefore, 
the case is remanded for full compliance with the order 
contained within the September 2005 joint motion remand.

In view of the foregoing discussion, the case is REMANDED to 
the RO, via the AMC in Washington, D.C., for the following 
development:

1.  The RO should contact the veteran 
and request that he provide as detailed 
an account as possible of when and 
where he received treatment during 
active duty for back complaints and 
psychiatric problems.  The veteran 
should be asked to provide, to the best 
of his ability to recollect, the dates 
and names of the locations where he 
received such treatment in service.

2.  Thereafter, the RO should provide 
the above information obtained to the 
NPRC, and request it to search for any 
additional service medical and 
personnel records.  Any such records 
obtained should be associated with the 
claims folder. The RO should request 
the NPRC to state in writing whether it 
has searched all applicable secondary 
sources for such records.  If the NPRC 
has not searched alternative sources, 
the reason should be stated for the 
record.  If the reason is that NPRC is 
unable to search alternative sources 
without a completed "Form 13055" or 
other information, then the RO should 
request the veteran to complete and 
submit this form or other information.  
In the event that the NPRC has not 
searched alternative sources and the 
veteran has submitted this form or it 
is possible to search without this form 
from the veteran, then the search 
should be carried out, and the measures 
undertaken should be specifically 
recorded.  In the event that the 
records sought are unavailable, this 
should be noted in writing in the 
claims folder and the veteran should be 
informed pursuant to 38 U.S.C.A. § 
5103(a) (West 2002).

3.  Afterwards, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has 
been completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a back 
disability and an acquired psychiatric 
disorder (to include PTSD).  If any 
benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

